Exhibit 10(c)(2)


Georgia Power Company has requested confidential treatment for certain portions
of this document pursuant to an application for confidential treatment sent to
the Securities and Exchange Commission. Georgia Power Company has omitted such
portions from this filing and filed them separately with the Securities and
Exchange Commission. Such omissions are designated as “[***].”




AMENDMENT NO. 5


TO


ENGINEERING, PROCUREMENT AND CONSTRUCTION
AGREEMENT


BETWEEN


GEORGIA POWER COMPANY, FOR ITSELF AND AS AGENT
FOR OGLETHORPE POWER CORPORATION (AN ELECTRIC
MEMBERSHIP CORPORATION), MUNICIPAL ELECTRIC
AUTHORITY OF GEORGIA AND THE CITY OF DALTON,
GEORGIA, ACTING BY AND THROUGH ITS BOARD OF WATER,
LIGHT AND SINKING FUND COMMISSIONERS, AS OWNERS


AND


A CONSORTIUM CONSISTING OF WESTINGHOUSE ELECTRIC
COMPANY LLC AND STONE & WEBSTER, INC., AS
CONTRACTOR


FOR
UNITS 3 & 4 AT THE VOGTLE ELECTRIC GENERATING PLANT
SITE


IN WAYNESBORO, GEORGIA


DATED AS OF APRIL 8, 2008
 
 
 
 
1
 
 

--------------------------------------------------------------------------------

 
 
 

 
AMENDMENT NO. 5 TO


ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT


This AMENDMENT NO. 5 (the “Amendment”) TO THE ENGINEERING, PROCUREMENT AND
CONSTRUCTION AGREEMENT, dated April 8, 2008, as amended (the “Agreement”) by and
between GEORGIA POWER COMPANY, a Georgia corporation (“GPC”), acting for itself
and as agent for OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP
CORPORATION), an electric membership corporation formed under the laws of the
State of Georgia, MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, a public body
corporate and politic and an instrumentality of the State of Georgia, and THE
CITY OF DALTON, GEORGIA, an incorporated municipality in the State of Georgia
acting by and through its Board of Water, Light and Sinking Fund Commissioners
(hereinafter referred to collectively as “Owners”), and a consortium consisting
of WESTINGHOUSE ELECTRIC COMPANY LLC, a Delaware limited liability company
having a place of business in Cranberry Township, Pennsylvania (“Westinghouse”),
and STONE & WEBSTER, INC. a Louisiana corporation having a place of business in
Charlotte, North Carolina (“Stone & Webster”) (hereinafter referred to
collectively as “Contractor”), is entered into as of the 7th day of February
2012.




RECITALS


WHEREAS, Owners and Contractor entered into the Agreement, as of April 8, 2008,
to provide for, among other things, the design, engineering, procurement,
installation, construction and technical support of start-up and testing of
equipment, materials and structures comprising the Facility; 


WHEREAS, the Parties have entered into four (4) prior amendments to the
Agreement and, have agreed that it would be beneficial to amend the Agreement a
fifth time to memorialize a recent agreement between them regarding access to
certain Westinghouse information


WHEREAS, the Parties’ recent agreement and this  revision  will not affect the
Project Schedule or the Contract Price; and


WHEREAS, the Parties agree that, with the exception of the changes expressly
stated herein, this Amendment will not change the terms and conditions of the
Agreement.


 NOW, THEREFORE, in consideration of the recitals, the mutual promises herein
and other good and valuable consideration, the receipt and sufficiency of which
the Parties acknowledge, the Parties, intending to be legally bound, stipulate
and agree as follows:


1.  
Contractor hereby agrees and represents that this Amendment shall not cause,
directly or indirectly, any delay in the Project Schedule or any increase in the
Contract Price.



2.
Article 1 Definitions. Article 1 is hereby amended to add the definition of
“Westinghouse Accessible Information” as follows:

 
 
2
 
 

--------------------------------------------------------------------------------

 

 
“‘Westinghouse Accessible Information’ has the meaning set forth in Section
19.3(h).”


3.
Article 19 Confidential and Proprietary Information, Section 19.3 – Special
Procedures Pertaining to Contractor’s Confidential and Proprietary Information.
Section 19.3 is hereby amended by adding the following new subsection (h):



“(h)                 Westinghouse Accessible Information.  Westinghouse
Accessible Information shall consist of the Westinghouse information and
Westinghouse documents referenced or cited in the current revision of the AP1000
design certification document and required to be incorporated into or referenced
in the COLA that are not otherwise Documentation deliverable to Owners under
this Agreement.  Owners, Southern Nuclear and the NRC will have the right to
access and review Westinghouse Accessible Information at any of Westinghouse’s
offices at reasonable times and subject to reasonable requirements of
Westinghouse.  Neither Southern Nuclear nor any Owner shall have the right to
copy or remove Westinghouse Accessible Information from Westinghouse’s
facility.  Owners and Southern Nuclear agree not to use Westinghouse Accessible
Information unless such use is solely for Facility Purposes.  Owners and
Southern Nuclear shall maintain Westinghouse Accessible Information in
confidence and shall not disclose it to any Third Party without Westinghouse’s
prior written approval. Owners or Southern Nuclear may disclose Westinghouse
Accessible Information to the NRC, but only after Owners provide Contractor with
prior written notice of any such proposed disclosure.  Any disclosure to the NRC
shall be made on a confidential basis and Owner shall advise the NRC that the
information being disclosed is proprietary to Westinghouse at the time of the
disclosure.  All requests for access to Westinghouse Accessible Information will
be handled on a case-by-case basis.  Any and all effort incurred by
Westinghouse, including but not limited to making the necessary arrangements for
access, time spent in preparing for such access, and review of notes prior to
exit from Westinghouse’s facility, [***].  Any work required of Westinghouse in
support of Owners’ access and review of Westinghouse Accessible Information,
including, but not limited to, analyses, manipulation of data, and running of
computer models, [***].  The terms of this Section 19.3(h) are self-contained
and are not altered by other provisions of this Article 19. ”




4.           Miscellaneous


4.1
Capitalized terms used herein and not defined herein have the meanings assigned
in the Agreement.



4.2
This Amendment No. 5 shall be construed in connection with and as part of the
Agreement, and all terms, conditions, and covenants contained in the Agreement,
except as herein modified, shall be and shall remain in full force and
effect.  The Parties hereto agree that they are bound by the terms, conditions
and covenants of the Agreement as amended hereby.

 
 
 
 
3
 
 

--------------------------------------------------------------------------------

 
 
 

 
4.3
The validity, interpretation, and performance of this Amendment and each of its
provisions shall be governed by the laws of the State of Georgia, without giving
effect to the principles thereof relating to conflicts of laws.



4.4
Except as expressly provided for in this Amendment No. 5, all other Articles,
Sections and Exhibits of and to the Agreement and guarantees associated with
this Agreement remain unchanged.



4.5
This Amendment may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.





IN WITNESS WHEREOF, the Parties have duly executed this Amendment No. 5 as of
the date first above written.


WESTINGHOUSE ELECTRIC COMPANY LLC


By:  /s/ Thomas H. Dent________
Name: Thomas H. Dent
Title: VP & Consortium Director


Attest:  /s/ Rolf F. Ziesing_______
Its: OPS Director
(CORPORATE SEAL)


STONE & WEBSTER, INC.


By:  /s/ R.M. Glover___________
Name: R.M. Glover
Title: Authorized Representative


Attest:  /s/ T. Jason Dunaway____
Its: Director/ Business Manager
(CORPORATE SEAL)


GEORGIA POWER COMPANY, as an Owner
 
and as agent for the other Owners



By:  /s/ Joseph A. Miller________
Name:  Joseph A. Miller
Title: Executive VP


Attest: /s/ Thomas P. Bishop_____
Its: SVP & Corporate Secretary
(CORPORATE SEAL)
 
 
4
 